Grant, J.
After the former decision of this court (102 Mich. 357), the case was remanded, issue properly joined, proofs taken in open court, and a decree entered dismissing the bill. The issues involved and the principles governing the case were fully discussed and enunciated in that opinion. The only question, therefore, now before us, is, have the complainants brought themselves within *560the allegations of the bill? We said in that opinion (page 374):
“If complainants maintain the allegations of their bill, —that they represent the regularly organized body of the church, and are its regular appointees, — they are entitled to the relief prayed. ”
All the material allegations are established by the proofs, and a discussion of the evidence would be useless. From the inception of the church at Bay City down to 1893, when the attempted withdrawal was made by a standing vote of the congregation, which vote did not represent more than one-half of the church members, all the members and the officers of this church recognized themselves and their organization as belonging to and being a part of the Evangelical Association of • North America. They were governed by its rules and discipline, were supported in part by the general conference, and received donations from it for the purchase of their property. In all their deeds and papers they referred to themselves as “Zion’s Church of the Evangelical Association of North America.” Complainants Hettler and Fuchs represented the regular general conference and body of the church, and, under its rules and discipline, were entitled to the use of the church and parsonage and the other emoluments of their offices.
The decree is reversed, and a decree entered in this court for the complainants, with costs of both courts.
The other Justices concurred.